Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The present application has the effective filing date of 09/27/2006 to app. 12/311361. 

Response to Amendment
The Double Patenting rejection is withdrawn in view of current amendments. 
As for the 35 USC 101, new grounds of rejections are made in view of the current claim amendments.
With regard to the 35 USC 102 and 103 rejections, the Applicant’s arguments have been fully considered, but are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 101
Claims --1, 21-24, 29-34 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim subject matter in the claims are directed to abstract ideas under mental process, without significantly more.
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): independent claim 1 discloses a method of assessing sleep quality of a patient in a sleep session, and independent claim 31 discloses an apparatus for assessing sleep 
To Step 2(a) prong 1: 
Claim 1 recites: 
A method of assessing sleep quality of a patient in a sleep session, the method comprising: 
by way of a sensor, obtaining sleep session data comprising at least one physiological parameter of the patient indicative of the patient's sleep quality during a first sleep session in which the patient undergoes said therapy; 
by way of a processor, processing the sleep session data to determine a first sleep quality index in which the patient undergoes said from said sleep session;
by way of the processor, extrapolating at least one patient characteristic based on a change to the first sleep quality index as compared to a prior sleep quality index, the at least one patient characteristic is not used to determine the first sleep quality index; and 
outputting the at least one patient characteristic on a display; 
wherein the at least one patient characteristic configured to provide information to the patient regarding effects of sleep hygiene and/or lifestyle changes.

The italicized portions above in claim 1 are wholly directed to steps for obtaining physiological data and determining a sleep patient characteristic which can be wholly performed in a person’s mind via a series of mental steps and judgements. For instance, a person can visually observe and obtain sleep session data (e.g. sleep duration, number of wake times) of a patient undergoing a sleep therapy session, mentally determine a sleep quality index (e.g. good/medium/poor sleep quality), and then further mentally determine a patient characteristic based on a comparison of said sleep quality index with a previous sleep quality index (e.g. determining/recommending that the patient needs to go to bed at an earlier time based on a comparison that sleep quality has decreased). The concept of determining a patient characteristic regarding effects of sleep hygiene and/or lifestyle changes is based on common sense to any person, such as: eliminating noise/light from a sleep environment, maintain a bedtime routine, 
Claim 31 recites a PAP device, a sensor adapted for obtaining sleep session data, and a processor that is configured to perform the process, extrapolate and output steps similar to claim 1. Thus, at least the process, extrapolate, output and wherein steps are rejected as patent ineligible matter similar to claim 1.
To claims 1 and 31, both of these claims requires a “processor” to perform the identified mental process. When the claims, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Likewise, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping or the certain methods of organizing human activity grouping. 
Dependent claims 21-24, 29-30, 32-34 and 39 recites additional data gathering and processing steps which all fall under mental processes or insignificant pre-solution or post-solution activity.
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
This judicial exception is not integrated into a practical application because claims 1 or 31, do not disclose using patient characteristic for an evaluation of particular treatment for a 
This judicial exception is not integrated into a practical application because claims 1 or 31, do not provide improvements to the functioning of a computer or to any the technical field under MPEP 2106.05(a). 
The recitation of a “sensor” in claim 1 and 31, and “pap device” in claim 31 are associated with data gathering steps, and considered insignificant pre-solution activity.
Under Step 2b: The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because neither claim 1 nor claim 31, and its dependent claims include any additional elements aside from said judicial exception of mental processes. The use of a “sensor”, “pap device”, “device” and “processor” with respect to sleep quality index are well-understood, routine and conventional activities previously known in the industry.  
Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional activities:
Hartley et al. US 2005/0061319 A1 discloses an implantable device for monitoring physiological condition associated with an external breathing therapy provided by a PAP device; see Fig. 2: sensors 241-248, computers 250, 260, 270 and PAP 220. Also see [0194-0199] with regard to sleep quality determination and adjusting therapy to improve sleep quality. Also see US 7,468,040.
Burton et al. US 2005/0217674 A1 discloses a sleep therapeutic treatment device which is controlled by a controller based on sensors data obtained from a sleeping patient; see S 8,069,852.
Lee et al. US 2005/0061315 or US 7,469,697, and Stahmann et al. US 2005/0115561 A1 or US 7,787,946 all disclose sensor data driven therapy adjustments.
Accordingly, the claims of the instant application do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims --1, 21-24, 29-34 and 39 are rejected under 35 USC 101 for patent-ineligible subject matter. 
	
Conclusion
Note to Applicant:  Not all pending claims are rejected under 35 USC 101, and there are no art rejections in this office action. The Applicant is invited to contact the Examiner to discuss possible claim amendments to expedite prosecution.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
October 23, 2021